Title: To Alexander Hamilton from John Chaloner, 14 August 1783
From: Chaloner, John
To: Hamilton, Alexander


Philada August 14. 1783
Dear Sir
Your favr of the 2nd. reached me the 12th Instant. Mrs. Dunkin is doubtfull whether She can procure the Chintz or not if she does it shall be forwarded as you directed immediately. Herewith the General will receive a Cape Letter from Mr Carter. The Pilot was a long while returning with it. Your draft on me I shall duly honour on Acct of Mr. Carter tho he omitted in his hurry to speak to me on the Subject. Mrs. Chaloner joins me in our best Compliments to you and your good Lady also to the Generals family and Mrs. Van Ransellar all of whom we hope are well. I shall embrace in the first Oppo. of communicating every information I obtain of our friends Wayfare and I remain with The greatest respect   Sir   Your most Obdt Servant

The Honble A Hamilton Esqr Albany

